USDC IN/ND case 3:19-cr-00060-DRL-MGG document 79 filed 11/23/20 page 1 of 6


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                            CAUSE NO. 3:19-CR-60-DRL-MGG

QUE’LIN JONES,

                       Defendant.



                                      OPINION & ORDER

       Que’lin Jones, proceeding pro se, once again seeks compassionate release under 18 U.S.C. §

3582(c)(1)(A) due to the COVID-19 pandemic and his personal risk factors. Mr. Jones previously filed

a motion under § 3582(c)(1)(A), which the court denied (ECF 61). Mr. Jones was then held at Chicago

MCC. He is now being held at FCI Butner. The court denies his new motion.

                                        BACKGROUND

       On March 13, 2020, Mr. Jones began serving his term of imprisonment at the Chicago

Metropolitan Correctional Center (MCC). In August 2020, the government temporarily transferred

Mr. Jones from Chicago MCC to the Grady County Detention Center in Oklahoma. On August 27,

2020, the government transferred Mr. Jones from the Grady County Detention Center to FCI Butner

Medium 1 in North Carolina. He has a projected good conduct release date of February 12, 2023. His

home detention eligibility date is September 11, 2022. He was concerned about COVID-19 inside

Chicago MCC, (ECF 52), and he now raises concerns about COVID-19 inside the Grady County

Detention Center and FCI Butner (ECF 70; 75). His concerns about COVID-19 inside the Grady

County Detention Center are moot since he has been transferred to FCI Butner. Therefore, the court
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 79 filed 11/23/20 page 2 of 6


will focus on the COVID-19 conditions inside FCI Butner based on Mr. Jones’ letter that was filed

on October 5, 2020 (ECF 75).

                                             STANDARD

        Under 18 U.S.C. § 3582(c)(1)(A), federal courts are permitted to reduce a defendant’s term of

imprisonment upon a motion by the Director of the Bureau of Prisons (BOP) or by a defendant (1)

after he has exhausted all administrative rights to appeal the BOP’s decision not to bring a motion on

the defendant’s behalf, or (2) when thirty days have lapsed since such a request is received by the

warden of the defendant’s facility, whichever date is earlier. If exhausted, compassionate release is only

available when “extraordinary and compelling reasons warrant such a reduction” (or when the

defendant is at least 70 years of age, among other requirements), 18 U.S.C. § 3582(c)(1)(A)(i)-(ii), the

sentencing factors under 18 U.S.C. § 3553(a) support it, and any reduction is “consistent with

applicable policy statements issued by the Sentencing Commission,” 18 U.S.C. § 3582(c)(1)(A). See also

United States v. Jones, 2020 U.S. Dist. LEXIS 128246, 3 (N.D. Ind. July 21, 2020) (Leichty, J.); United

States v. Council, 2020 U.S. Dist. LEXIS 102779, 10 (N.D. Ind. June 11, 2020) (Springmann, J.). Mr.

Jones bears the burden of showing he is entitled to compassionate release. United States v. Jones, 2020

U.S. Dist. LEXIS 123449, 4 (N.D. Ind. July 14, 2020) (Simon, J.).

                                             DISCUSSION

        As an initial requirement, Mr. Jones must have exhausted his administrative remedies before

seeking compassionate release here. “The Seventh Circuit Court of Appeals has not decided whether

§ 3582(c)(1)(A)’s exhaustion requirement is jurisdictional, but it did decide that a failure to meet the

requirements of § 3582(c)(2) did not prevent a court from having jurisdiction over a motion made

under that subsection.” United States v. Santiago, 2020 U.S. Dist. LEXIS 108253, 6 (N.D. Ind. June 19,

2020) (Van Bokkelen, J.) (citing United States v. Taylor, 778 F.3d 667, 670-71 (7th Cir. 2015)). “Thus,

the exhaustion requirement of § 3582(c)(1)(A) is a claim-processing rule and not a jurisdictional rule


                                                    2
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 79 filed 11/23/20 page 3 of 6


that would deprive the court of jurisdiction if not met.” Council, 2020 U.S. Dist. LEXIS 102779 at 10;

see also Santiago, 2020 U.S. Dist. LEXIS 108253 at 6 (“the Court can adjudicate Defendant’s motion

regardless of whether the exhaustion requirement is satisfied”).

        Mr. Jones explains: “On June 8, 2020, I transmitted my request to the warden of the MCC

Chicago and FCI Butner via mail and although the BOP has yet to rule on my request (and 30 days

have passed) in light of the time-sensitive nature of this application I’m filing this motion now so that

the court has an opportunity to review this matter as quickly as possible.” (ECF 70 at 4). Mr. Jones

can bring his motion after thirty days have passed from “the receipt of such a request by the warden

of the defendant’s facility.” 18 U.S.C. § 3582(c)(1)(A). More than thirty days have passed since Mr.

Jones mailed his request to the warden at FCI Butner, and it likely was received.

        Even assuming Mr. Jones exhausted his administrative remedies, he hasn’t shown

extraordinary or compelling reasons to justify compassionate release. The sentencing guidelines

enumerate four categories for the court to consider in assessing extraordinary and compelling

circumstances: (1) his medical condition, (2) his age, (3) his family circumstances, and (4) any other

reason left to the discretion of the BOP Director. U.S.S.G. § 1B1.13 app. n.1(A)-(D). Though § 1B1.13

has not been updated since the First Step Act was amended in December 2018, federal courts continue

to use it to guide their decisions for compassionate release. See Council, 2020 U.S. Dist. LEXIS 102779

at 6-7); see also United States v. McGraw, 2019 U.S. Dist. LEXIS 78370, 6 (S.D. Ind. May 9, 2019)

(Magnus-Stinson, J.) (“While that particular policy statement has not yet been updated to reflect that

defendants (and not just the BOP) may move for compassionate release, courts have universally

turned to U.S.S.G. § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that

may warrant a sentence reduction.”).

        Mr. Jones’ primary reason for requesting compassionate release is his concern with the

COVID-19 pandemic. This federal district has considered the following factors when assessing


                                                   3
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 79 filed 11/23/20 page 4 of 6


compassionate release requests in the face of the COVID-19 pandemic: (1) the specificity of the

defendant’s COVID-19 concerns, (2) whether the defendant has a medical condition that makes him

especially susceptible to the dangers of COVID-19, (3) the age of the defendant, and (4) the extent

that the defendant’s release would mitigate or aggravate the COVID-19 pandemic. United States v.

Stewart, 2020 U.S. Dist. LEXIS 110114, 3-4 (N.D. Ind. June 23, 2020) (DeGuilio, J.). The mere

presence of COVID-19 in the defendant’s facility isn’t alone enough to justify compassionate release.

See United States v. Downing, 2020 U.S. Dist. LEXIS 93865, 3 (C.D. Ill. May 29, 2020).

        These considerations bear equally here. Mr. Jones asserts, “Although I don’t suffer many

medical issues that CDC established besides hypertension, could warrant death, home confinement in

lieu of remaining in prison would achieve the medically necessary steps to protect myself and fellow

inmates from the wide spread of the novel coronavirus (COVID-19).” (ECF 70 at 1). The court

remains sympathetic to Mr. Jones’ condition, but Mr. Jones recognizes that his health problems are

“non-serious.” According to the Centers for Disease Control and Prevention, adults with hypertension

only “might be at an increased risk for severe illness from the virus that causes COVID-19.” See Ctrs.

for Disease Control and Prev., People Who Are at Increased Risk for Severe Illness,

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html

(last visited Nov. 20, 2020); see also United States v. Melgarejo, 2020 U.S. Dist. LEXIS 83157, 8-9 (C.D.

Ill. May 12, 2020) (denying compassionate release to a 36-year-old defendant with hypertension who

was concerned about COVID-19). Mr. Jones also says he has a “breathing issue” and lost his inhaler,

(ECF 75 at 1), but he hasn’t provided specificity of this condition, provided any medical records of

this or other health conditions, or shown that he cannot obtain another inhaler. Mr. Jones is only 20

years old, so his age doesn’t put him at high risk of facing serious COVID-19 complications.




                                                   4
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 79 filed 11/23/20 page 5 of 6


        The BOP says 345 tests for COVID-19 have been administered to inmates at Butner Medium

I FCI, and 183 of those tests have been positive.1 See Fed. Bureau of Prisons, COVID-19 Coronavirus,

https://www.bop.gov/coronavirus/ (last visited Nov. 20, 2020). Although COVID-19 is certainly

present at FCI Butner, the mere presence of COVID-19 is not enough to justify compassionate release

for Mr. Jones, Downing, 2020 U.S. Dist. LEXIS 93865 at 3, particularly when his medical condition

and age don’t suggest that he is especially susceptible to the dangers of COVI-19, Stewart, 2020 U.S.

Dist. LEXIS 110114 at 3-4. See also United States v. Collins, 2020 U.S. Dist. LEXIS 81286, 5 (C.D. Ill.

May 8, 2020) (Myerscough, J.) (“the COVID-19 pandemic does not warrant the release of every federal

prisoner with health conditions that makes him more susceptible to the disease”). Furthermore, the

BOP is carefully monitoring the spread of COVID-19 and modifying their operations plan to prevent

the continued spread of the virus, having implemented contagion-prevention protocols. Mr. Jones

hasn’t indicated that he isn’t otherwise segregated from other inmates with COVID-19.

        As discussed in the court’s previous order denying Mr. Jones’ first motion under 18 U.S.C. §

3582(c)(1)(A), release would also be inconsistent with U.S.S.G. § 1B1.13(2) (requiring the defendant

to not be a danger to the safety of the community) and the 18 U.S.C. § 3553(a) sentencing factors. Mr.

Jones has only served approximately 9 months of his 51-month sentence and he still has about two

years until he is eligible for home release. While he may be a non-violent offender, his criminal history

is extensive for a 20-year-old, increasing the risk of recidivism if Mr. Jones is released. His past non-

imprisonment sentences have largely been unsuccessful in assuring his compliance with the law. Thus,

the court cannot be assured his release would effectively satisfy the considerations of 18 U.S.C. §

3553(a). Quite the opposite, early release would not promote his respect for the law, properly provide




1 The number of positive tests is not equal to the number of cases as some people may have been tested multiple
times.

                                                      5
USDC IN/ND case 3:19-cr-00060-DRL-MGG document 79 filed 11/23/20 page 6 of 6


just punishment, or afford adequate deterrence to his criminal conduct, which his current sentence is

designed to achieve.

                                          CONCLUSION
       Mr. Jones hasn’t demonstrated that extraordinary and compelling reasons exist to warrant a

sentence reduction, or that any such reduction would prove consistent with federal sentencing goals

under 18 U.S.C. § 3553(a) or the applicable policy statements of the Sentencing Commission.

Accordingly, the court DENIES Mr. Jones’ motion for compassionate release (ECF 70).

       SO ORDERED.

       November 23, 2020                              s/ Damon R. Leichty
                                                      Judge, United States District Court


Cc: Q. Jones




                                                 6
